Title: To George Washington from Josiah Quincy, 21 March 1776
From: Quincy, Josiah
To: Washington, George

 

Braintree [Mass.]March 21st 1776.
May it please your Excellency,

Nothing less than an inveterate nervous head ach, has prevented my paying in person, those Compliments of Congratulation which are due to you from every Friend to Liberty and the Rights of Mankind, upon your triumphant and almost bloodless Victory, in forcing the british Army and Navy, to a precipitant Flight from the Capital of this Colony: A gratefull Heart, now dictates them to a trembling Hand, in humble Confidence of your favorable Reception.
Whilst the faithfull Page of History records, the british Codes of Blood against America, carried into Execution by military Murderers, to the utter Destruction of the british Empire, and the eternal Infamy of those who devised them, You Sir, must be happy, I hope in the unenvied, certainly in the unrivalled Glory, of having your Name handed down to Posterity, with the illustrious Character of being the Saviour of your Country: God grant! that the Success of your future Endeavors, for it’s Safety and Prosperity, may be equal to the past, and an adiquate Reward to your Merit in both.
Since the Ships and Troops fell down below, we have been apprehensive of an Attack from their Boats, in Pursuit of live Stock; but, yesterday in the Afternoon, we were happyly relieved, by the Appearance of a number of Whaleboats, streching across our Bay, under the Command (as I have since heard) of the brave Lieut. Colo. Tupper, who in the forenoon had been cannonading the Ships, with one or more field Pieces from the east Head of Thompson’s Island; and, I suppose, last Night cannonaded them again from the same Place, or from Spectacle Island. This judicious Manœuvre had its genuine Effect; for, this Morning, the Admiral, and all the rest of the Ships, except one of the Lin⟨e⟩ came to sail, and fell down to Nantasket Road; where a countless Number is now collected: In Revenge for their burning the Castle last Night; were we provided with a sufficient Number of fire Ships and fire Rafts, covered by the Smoke of Cannon from a few Row Gallies; this Night, might exhibit, the most glorious Conflagration, that was ever seen upon the watery Element, and the probable Consequences

of it, a Period to the present War, otherwise, Humanity revolts at the Destruction of so great Number, even of our Enemies.
If my Wishes must not be gratified, either in a Visit to, or fro⟨m⟩ your Excellency, the best I can form, will constantly attend you, whilst Memory and Reflection are continued to, Your Excellency’s, faithfull and obedient humble Servant

Josiah Quincy

